Case 5:19-cv-01622-NC Document 1-1 Filed 03/28/19 Page 1 of 7




               EXHIBIT A
         Case 5:19-cv-01622-NC Document 1-1 Filed 03/28/19 Page 2 of 7

                                                                          E-FILED
                                                                          3/26/2019 9:53 AM
                                                                          Clerk of Court
 1   Sonia S. Waisman, State Bar No. 153010                               Superior Court of CA,
     E-Mail: swaisman@mwwdlaw.com
     Heather L. McCloskey, State Bar No. 193239                           County of Santa Clara
 2                                                                        19CV345178
     E-Mail: hlmccloskey@mwwdlaw.com
     McCLOSKEY, WARING, WAISMAN & DRURY LLP                               Reviewed By: Matthew Carter
 3
     1960 East Grand Ave., Suite 580
 4   El Segundo, California 90245
     Telephone No.: 310.524.0400
 5   Fax No.: 310.524.0404

 6   Attorneys for Plaintiff
     HARTFORD FIRE INSURANCE COMPANY
 7

 8                                 SUPERIOR COURT OF CALIFORNIA

 9                                      COUNTY OF SANTA CLARA

10                                                                     19CV345178
     HARTFORD FIRE INSURANCE                                Case No.
11   COMPANY,
                                                            COMPLAINT FOR DECLARATORY
12                                     Plaintiff,           RELIEF

13         V.


14   TURNER/DEVCON, a Joint Venture; and
     DOES 1 through 20, inclusive,
15
                                       Defendants.
16

17
18              Plaintiff HARTFORD FIRE INSURANCE COMPANY ("Plaintiff' or "Hartford") alleges

19   against Defendants Turner/Devcon, a Joint Venture ("Turner/Devcon") and DOES 1 through 20,

20   inclusive, as follows:

21                                             INTRODUCTION

22              1.    By this lawsuit, Hartford seeks a judicial determination and declaration that

23   Hartford owes no duty to defend or indemnify Turner/Devcon (under a general liability insurance

24   policy designating Turner/Devcon as a named insured) in connection with an underlying class

25   action civil rights lawsuit (including third-party claims therein) alleging violations of the

26   Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq., and California's Unruh

27   Civil Rights Act ("Unruh Act"), California Civil Code section 51 et seq., at a stadium, based on

28   the alleged failure to comply with accessibility requirements.
                                                        1
                                    COMPLAINT FOR DECLARATORY RELIEF
         Case 5:19-cv-01622-NC Document 1-1 Filed 03/28/19 Page 3 of 7




 1                                              THE PARTIES

 2           2.     Plaintiff Hartford is, and at all relevant times was, a corporation organized under

 3   the laws of the State of Connecticut, with its principal place of business in Hartford, Connecticut,

 4   and is, and at all relevant times was, authorized to transact business in the State of California.

 5           3.     On information and belief, Defendant Turner/Devcon is, and at all relevant times

 6   was, a California joint venture with its principal place of business in northern California, and

 7   conducts business in northern California, including but not limited to Santa Clara County,

 8   California, where the stadium at issue in the underlying civil rights action is located.

 9          4.      Defendants DOES 1 through 20, inclusive, are sued herein under fictitious names

10   because their true names and capacities are presently unknown to Hartford. Hartford will amend

11   this Complaint to state their true names and capacities once they are ascertained.

12                                     JURISDICTION AND VENUE

13           5.     This Court has jurisdiction over this action, and each party to this action as each

14   party has been doing business in the State of California within the time period relevant to the

15   causes of action stated herein or has transacted business within the State of California.

16           6.     Venue in this Court is proper pursuant to California Code of Civil Procedure

17   section 395 et seq.

18                                      GENERAL ALLEGATIONS

19           7.     Hartford issued commercial general liability policy number 57 CLR QF2000 (the

20   "Policy") for the policy period April 4, 2012 to August 6, 2014. The Policy is part ofa project-

21   specific owner-controlled insurance program (OCIP) for construction of Levi's Stadium in

22   Santa Clara, California (the "Project"). Turner/Devcon is a Named Insured under the Policy.

23          8.      Subject to all of the Policy's terms, conditions, exclusions and limitations, the

24   Policy's Insuring Agreement (under Coverage A) provides that Hartford will pay "those sums that

25   the insured becomes legally obligated to pay as damages because of 'bodily injury' or 'property

26   damage' to which this insurance applies." The Policy applies to "bodily injury" and "property

27   damage" only if it is caused by an "occurrence," defined to mean "an accident, including

28   continuous or repeated exposure to substantially the same general harmful conditions."
                                                        2
                                    COMPLAINT FOR DECLARATORY RELIEF
         Case 5:19-cv-01622-NC Document 1-1 Filed 03/28/19 Page 4 of 7




 1          9.      The Forty Niners SC Stadium Company LLC, Forty Niners Football Company,

 2   LLC, and Forty Niners Stadium Management Company LLC ( collectively, the "Forty-Niners"),

 3   the Santa Clara Stadium Authority (the "Stadium Authority") and the City of Santa Clara (the

 4   "City"), who are and/or were owners and/or operators of the stadium and/or developers of the

 5   Project, are defendants in a certified class action captioned Abdul Nevarez and Priscilla Nevarez,

 6   and on behalf of themselves and others similarly situated and Sebastian De Francesco v.

 7   Forty Niners Football Co., LLC, et al, Case No. 5:16-cv-07013 LHK-SVK, pending in

 8   United States District Court for the Northern District of California, San Jose Division.

 9           10.    As stated in the current operative Fourth Amended Complaint in the Nevarez

10   lawsuit ("Underlying Complaint"), that lawsuit is a "civil rights action" on behalf of each of the

11   members of the plaintiff class, comprised of individuals who are mobility disabled. The

12   Underlying Complaint alleges ADA and Unruh Act violations based on alleged lack of access

13   ( due to the class members' disabilities) when attending events at Levi's Stadium, more

14   specifically alleging inadequate parking, inaccessible suites, lack of sufficient accessible seating,

15   inaccessible entrances, inaccessible restrooms, inadequate signage, and other physical barriers.

16   The Underlying Complaint seeks declaratory and injunctive relief on behalf of the named

17   plaintiffs and other class members, as well as class-wide statutory damages pursuant to California

18   Civil Code section 52(a), "statutory minimum damages of $4,000 for each event when a class

19   member was denied full and equal access." It asserts three claims for relief: (1) Violation of the

20   ADA, Title III; (2) Violation of the ADA, Title II; and (3) Violation of Unruh Civil Rights Act.

21           11.    As set forth in the Class Notices attached as exhibits to the December 7, 2018

22   Order Approving Class Notice in the Underlying Action, the underlying plaintiffs "do not seek

23   actual damages or treble damages" ( emphasis in original).

24           12.    The Forty-Niners, the Stadium Authority and the City filed a third-party complaint

25   ("Underlying Third-Party Complaint") against Turner/Devcon, the Project's general contractor,

26   alleging that the "incident and damages alleged by the [underlying plaintiffs], if any, were caused

27   by the acts and/or omissions" of Turner/Devcon, and asserting causes of action for equitable

28   indemnity and for express contractual indemnity.
                                                        3
                                    COMPLAINT FOR DECLARATORY RELIEF
           Case 5:19-cv-01622-NC Document 1-1 Filed 03/28/19 Page 5 of 7




 1           13.     The Nevarez lawsuit identified in Paragraph 9 above, including the Underlying

 2   Complaint and the Underlying Third-Party Complaint, are collectively referenced hereinafter as

 3   the "Underlying Action."

 4           14.     TurnerlDevcon tendered the Underlying Action to Hartford for defense and

 5   indemnity under the Policy. By letter dated November 8, 2018, Hartford denied a duty to defend

 6   or indemnify TurnerlDevcon.

 7           15.    A dispute has arisen between Hartford and TurnerlDevcon as to whether Hartford

 8   owes a duty to defend or indemnify Turner/Devcon in connection with the Underlying Action.

 9                                       FIRST CAUSE OF ACTION

10                        (DECLARATORY JUDGMENT- No Duty to Defend)

11           16.    Hartford refers to and incorporates by reference Paragraphs 1 through 15, inclusive

12   as though fully set forth herein.

13           17.    An actual and justiciable controversy exists between Hartford and Turner/Devcon

14   as to whether policy terms, conditions, exclusions and limitations in the Policy apply to negate a

15   duty to defend TurnerlDevcon in connection with the Underlying Action.

16           18.     On information and belief, Turner/Devcon contends that Hartford has a duty to

17   defend it in connection with the Underlying Action and that, pursuant to that duty, Hartford owes

18   payment to TurnerlDevcon for defense-related fees and expenses incurred and to be incurred in

19   connection with the Underlying Action.

20           19.    Hartford disputes that it has a duty to defend TurnerlDevcon in connection with the

21   Underlying Action because, among other reasons, the Underlying Action does not assert a claim

22   for "damages because of 'bodily injury' or 'property damage"' caused by an "occurrence" within

23   the meaning of the Policy.
24           20.    Hartford desires a judicial determination as to the respective rights and duties of

25   Hartford and TurnerlDevcon under the Policy in connection with the defense of the Underlying

26   Action. In particular, Hartford seeks a declaration that Hartford has no duty to defend

27   TurnerlDevcon in connection with the Underlying Action.

28   Ill
                                                       4
                                    COMPLAINT FOR DECLARATORY RELIEF
           Case 5:19-cv-01622-NC Document 1-1 Filed 03/28/19 Page 6 of 7




 1           21.     Such a declaration is necessary and appropriate at this time for Hartford to ascertain

 2   its rights and duties, if any, under the Policy.

 3                                       SECOND CAUSE OF ACTION

 4                      (DECLARATORY JUDGMENT- No Duty to Indemnify)

 5           22.     Hartford refers to and incorporates by reference Paragraphs 1 through 21, inclusive

 6   as though fully set forth herein.
 7           23.     An actual and justiciable controversy exists between Hartford and TurnerlDevcon

 8   as to whether policy terms, conditions, exclusions and limitations in the Policy apply to negate a

 9   duty to indemnify TurnerlDevcon in connection with the Underlying Action.

10           24.     On information and belief, TurnerlDevcon contends that Hartford has a duty to

11   indemnify TurnerlDevcon in connection with the Underlying Action and that, pursuant to that

12   duty, Hartford owes payment to TurnerlDevcon for any settlement or judgment and related costs

13   in connection with the Underlying Action.

14           25.     Hartford disputes that it has a duty to indemnify TurnerlDevcon in connection with

15   the Underlying Action, whether in connection with settlement, judgment or any other sums,

16   because, among other reasons, the Underlying Action does not assert a claim for "damages

17   because of 'bodily injury' or 'property damage"' caused by an "occurrence" within the meaning of

18   the Policy.

19           26.     Hartford desires a judicial determination as to the respective rights and duties of

20   Hartford and TurnerlDevcon relating to alleged indemnity obligations under the Policy in

21   connection with the Underlying Action, including any settlement or judgment or any other sums.

22   In particular, Hartford seeks a declaration that Hartford has no duty to indemnify Turner/Devcon

23   in connection with the Underlying Action.

24           27.     Such a declaration is necessary and appropriate at this time for Hartford to ascertain

25   its rights and duties, if any, under the Policy.

26   Ill

27   Ill

28   Ill
                                                        5
                                    COMPLAINT FOR DECLARATORY RELIEF
        Case 5:19-cv-01622-NC Document 1-1 Filed 03/28/19 Page 7 of 7




                                          PRAYER FOR RELIEF

 2          Wherefore, Plaintiff Hartford asks for judgment as follows:

 3           I.     On the First Cause of Action, Hartford seeks a judicial determination that Hartford

 4   has no duty to defend Turner/Devcon in connection with the Underlying Action;

 5          2.      On the Second Cause of Action, Hartford seeks a judicial determination that

 6   Hartford has no duty to indemnify Turner/Devcon in connection with the Underlying Action;

 7          3.      On Each Cause of Action, Hartford seeks a judicial determination of any additional

 8   rights or obligations necessary to support the foregoing relief; and

 9          4.      On each Cause of Action, Hartford seeks such other and further relief as the Court

10   deems just and proper.

11
12   Dated: March 26, 2019                     McCLOSKEY, WARING, WAISMAN & DRURY LLP

13                                                         <:::••Y~
                                               By: _ _ _·---_-·-_-·-_2)_c-=~=:::<-
                                                                          . -··" - - - - - - - - -
14                                                         Sonia S. Waisman
                                                           Heather L. McCloskey
15
                                                   Attorneys for Plaintiff
16                                                 HARTFORD FIRE INSURANCE COMPANY
17

I8

19

20

21

22

23

24
25
26
27

28
                                                       6
                                   COMPLAINT FOR DECLARATORY RELIEF
